Title: To Thomas Jefferson from Nathaniel Douglas, 18 September 1806
From: Douglas, Nathaniel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Bath Westmoorland Jamaa.18 September 1806
                        
                        I wrote you sometime ago. I am astonishd a person of your prudence respected years of experience and good
                            Education should have pas’d over a consideration that so nearly concerns yourself as well as the multitudes that are and will arise in america in ages of futurity, in so Silent timid & uninterested a manner. you nor none that have seen my
                            writings can say I have equivocated or said behold lo here or lo there or look any where except to myself for as swift as
                            is the lightning that Shineth from East to the West bringeth the loss of the Dark angraphil secretly stricketh and destroyeth the unjust even so swift are the evolutions of
                            demonstration round about me, and you & Britain have despised and seem’d angry but many on the Europian continent have
                            believed (have they prospered the worse) but when you reflect on the
                            events so obvious circumstances of providence so manifest incidents as
                            they arise from futurity so perfect & Clear. Such clouds of witness
                            and times so pregnant evolving such elegant desplays of the truth of what I have wrote you. is not your conduct negligent
                            & your countrymen inexcusable for their deep depravity on every hazard you ought to have acted with candour, minds
                            freed from partiality, Justly, and have investigated the conduct of those who took my property in Charleston, most of whom
                            have since been destroyed, and have restored my property with damages. also my relatives debts that you p to pay say £84000 Sterling, had you complied with your promise I
                            could have cultivated my lands, and made them worth more than amount of my claim so that it is founded on Justice, and you
                            know the character I have to mantain t’would be equally dishonorable for me to act unjust to Self as to you. and I will
                            mantain my char. tho I have to Sustain the persecution of a Strong founded Superstructure of Error the dungeon of
                            perdition even the Archion his Image mark number of his Name his
                            adherents the proud lofty the towring minarets of whose ambition, would seem to cleave the circumambient neptelon Subject the powers on high and forever bread down and annihilate
                            everything having the appearance of innocence honesty and Truth under foot, but o que hakel Barak hacanith u hadi tousez Cherib Shelopha u ba mi shephath u Shawnie a Shilo, am io che Gehalom Boera
                                mi pheni u Jara ba eish sabibothi a Sheckirem ba eth kallalim u ba oeb. a Just reward will in due time be
                            given to all my Friends and Enemies. I will Say no more but repeat my claim my lands Houses or my afixed value also the
                            debts and property of my deceas’d Relative you promisd to pay in your printed letter to me Signed by Wm Moore Smith Agent
                            to Board of Comrs under 6th article of your Treatie
                        
                            Nathaniel Douglas
                            
                        
                        
                            Direct if you ansr to care of Messrs. Henry West & Co Merchants Kingston Jamaica or Messrs.
                                Douglas & Shaw Merchts London
                        
                    